WELLS, Judge.
In this Engle1 progeny case, R.J. Reynolds Tobacco Company appeals from a jury verdict entered in favor of the plaintiff below, Virginia Williams, individually and as personal representative for the estate of Milton T. Williams. Finding no reversible error, we affirm the verdict and the judgment entered thereon.
We find no merit in Ms. Williams’ cross-appeal of the trial court’s denial of her motion to assert a claim for punitive damages on her intentional tort claims, and like our sister court in Soffer v. R.J. Reynolds Tobacco Co., 106 So.3d 456 (Fla. 1st DCA 2012), review granted, 139 So.3d 887 (Fla.2014), we find no basis to support a claim for such damages on her remaining non-intentional tort (negligence and strict liability) claims.

. Engle v. Liggett Group, Inc., 945 So.2d 1246 (Fla.2006).